DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 07/16/2020. The applicant submits an Information Disclosure Statement dated 07/16/2020. The applicant does not claim Domestic priority. The applicant does claim Foreign priority to a Japanese application dated 07/31/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations information storage, information output unit, information input unit, and vehicle characteristic setter have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the features are so broad as to not define structure of function adequately such that one skilled in the art would understand how the invention is constructed and performs the functions.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 - 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3 - 5 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chia US 2013/0204455 in view of Gusikhin US 2015/0045988.
1. A vehicle system comprising: 
a first vehicle comprising an information storage configured to store vehicle characteristic information representing a vehicle characteristic, (Chia paragraph 0005 discloses, “The illustrative embodiments provide a method, system, and computer usable program product for porting driver preferences between vehicles including initiating a first communication session between a computer in the first vehicle and an external device, receiving a driver profile from the first vehicle in the external device, wherein the driver profile was used to configure warnings and other driver settings in the first vehicle, initiating a second communication session between the external device and a computer in a second vehicle, transferring the driver profile from the external device to a second memory in the second vehicle, and using the driver profile to configure warning and other driver settings in the second vehicle.”) and 
an information output unit configured to output the stored vehicle characteristic information to a predetermined storage medium; (Chia paragraph 0005 discloses, “The illustrative embodiments provide a method, system, and computer usable program product for porting driver preferences between vehicles including initiating a first communication session between a computer in the first vehicle and an external device, receiving a driver profile from the first vehicle in the external device, wherein the driver profile was used to configure warnings and other driver settings in the first vehicle, initiating a second communication session between the external device and a computer in a second vehicle, transferring the driver profile from the external device to a second memory in the second vehicle, and using the driver profile to configure warning and other driver settings in the second vehicle.”)  and 
a second vehicle comprising an information input unit configured to input vehicle characteristic information from the storage medium, (Chia paragraph 0005 discloses, “The illustrative embodiments provide a method, system, and computer usable program product for porting driver preferences between vehicles including initiating a first communication session between a computer in the first vehicle and an external device, receiving a driver profile from the first vehicle in the external device, wherein the driver profile was used to configure warnings and other driver settings in the first vehicle, initiating a second communication session between the external device and a computer in a second vehicle, transferring the driver profile from the external device to a second memory in the second vehicle, and using the driver profile to configure warning and other driver settings in the second vehicle.”)  and 
a vehicle characteristic setter configured to set a vehicle characteristic represented by the input vehicle characteristic information in the second vehicle. (Chia paragraph 0025 discloses, “Server 220 may include software application 224 such as for developing, managing and porting a driver profile between multiple vehicles or other software applications in accordance with embodiments described herein. Storage 230 may contain software application 234 and a content source such as data 236 for a driver profile including driver preferences.”) And (Gusikhin paragraphs 0024 and 0025 teaches, “In general, a universal model 205 includes a generic set of settings 115 related to one or more features, elements, components, etc. of a vehicle for a vehicle operator. For example, a model 205 may specify generic settings for a seat position, mirror position, etc. Further, the example of throttle sensitivity profile data 150, mentioned above, is illustrative of how the universal representation model 205 may be a basis for translating settings 115 for a vehicle operator from one or more first vehicles to a second vehicle. Table 1 shows an exemplary portion of a universal representation model 205 for throttle settings 115:”)
Chia discloses managing a driver profile system. Chia does not disclose a structure identified as a vehicle characteristic setter. Gusikhin teaches of a vehicle characteristic setter equivalent. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gusikhin et.al. into the invention of Chia. Such incorporation is motivated by the need to ensure accurate implementation of a drivers profile settings into a vehicle.
As per claim 2, The vehicle system according to claim 1, wherein the vehicle characteristic includes one or more selected from a group including acceleration performance, fuel economy performance, steering operation performance, and braking operation performance. (Chia paragraph 0041 discloses, “As mentioned above with reference to vehicle 1, the driver profile may also include certain driver preferences. For example, seat position, mirror position, climate control preferences, radio settings, etc. Once the driver is identified in vehicle 2 and the driver profile has been imported, then the preferences for that driver may be implemented in vehicle 2.”) And (Gusikhin paragraph 0046 teaches, “Next, in a block 430, during operation of a vehicle, the vehicle computer 105 collects data 110. For example, as mentioned above, data collectors 120 may include sensors or the like that collect data 110 during vehicle operation. Further, profile data 150, e.g., via user input, etc. may be collected as described above. Accordingly, context data such as vehicle speed, acceleration and deceleration, settings of environmental controls, lighting, usage of windshield wipers, etc. may be collected, and transmitted to the server 130.”)
As per claim 3, A vehicle comprising: an information storage configured to store vehicle characteristic information representing a vehicle characteristic; (Chia paragraph 0025 discloses, “Server 220 may include software application 224 such as for developing, managing and porting a driver profile between multiple vehicles or other software applications in accordance with embodiments described herein. Storage 230 may contain software application 234 and a content source such as data 236 for a driver profile including driver preferences. Other software and content may be stored on storage 230 for sharing among various computer or other data processing devices.”) and 
an information output unit configured to output the stored vehicle characteristic information to a predetermined storage medium. (Chia paragraph 0037 discloses, “Once the driver transfers to a different vehicle, the driver may import 362 the driver profile and vehicle 1 profile from vehicle 1 memory 340 to vehicle 2 memory 390.”)
As per claim 4, A vehicle comprising: an information input unit configured to input vehicle characteristic information from any storage medium; (Chia paragraph 0068 discloses, “. A data storage medium associated with a server data processing system may contain computer usable code such as for developing, managing and porting a driver profile between multiple vehicles.”) and 
a vehicle characteristic setter configured to set a vehicle characteristic represented by the input vehicle characteristic information in the vehicle. (Chia paragraph 0025 discloses, “Server 220 may include software application 224 such as for developing, managing and porting a driver profile between multiple vehicles or other software applications in accordance with embodiments described herein. Storage 230 may contain software application 234 and a content source such as data 236 for a driver profile including driver preferences.”) And (Gusikhin paragraphs 0024 and 0025 teaches, “In general, a universal model 205 includes a generic set of settings 115 related to one or more features, elements, components, etc. of a vehicle for a vehicle operator. For example, a model 205 may specify generic settings for a seat position, mirror position, etc. Further, the example of throttle sensitivity profile data 150, mentioned above, is illustrative of how the universal representation model 205 may be a basis for translating settings 115 for a vehicle operator from one or more first vehicles to a second vehicle. Table 1 shows an exemplary portion of a universal representation model 205 for throttle settings 115:”)
As per claim 5, A vehicle system comprising: 
a first vehicle comprising circuitry configured to 
store vehicle characteristic information representing a vehicle characteristic, (Chia paragraph 0005 discloses, “The illustrative embodiments provide a method, system, and computer usable program product for porting driver preferences between vehicles including initiating a first communication session between a computer in the first vehicle and an external device, receiving a driver profile from the first vehicle in the external device, wherein the driver profile was used to configure warnings and other driver settings in the first vehicle, initiating a second communication session between the external device and a computer in a second vehicle, transferring the driver profile from the external device to a second memory in the second vehicle, and using the driver profile to configure warning and other driver settings in the second vehicle.”)  and 
output the stored vehicle characteristic information to a predetermined storage medium; (Chia paragraph 0005 discloses, “The illustrative embodiments provide a method, system, and computer usable program product for porting driver preferences between vehicles including initiating a first communication session between a computer in the first vehicle and an external device, receiving a driver profile from the first vehicle in the external device, wherein the driver profile was used to configure warnings and other driver settings in the first vehicle, initiating a second communication session between the external device and a computer in a second vehicle, transferring the driver profile from the external device to a second memory in the second vehicle, and using the driver profile to configure warning and other driver settings in the second vehicle.”) and 
a second vehicle comprising circuitry configured to input vehicle characteristic information from the storage medium, (Chia paragraph 0005 discloses, “The illustrative embodiments provide a method, system, and computer usable program product for porting driver preferences between vehicles including initiating a first communication session between a computer in the first vehicle and an external device, receiving a driver profile from the first vehicle in the external device, wherein the driver profile was used to configure warnings and other driver settings in the first vehicle, initiating a second communication session between the external device and a computer in a second vehicle, transferring the driver profile from the external device to a second memory in the second vehicle, and using the driver profile to configure warning and other driver settings in the second vehicle.”)  and 
set a vehicle characteristic represented by the input vehicle characteristic information in the second vehicle. (Chia paragraph 0025 discloses, “Server 220 may include software application 224 such as for developing, managing and porting a driver profile between multiple vehicles or other software applications in accordance with embodiments described herein. Storage 230 may contain software application 234 and a content source such as data 236 for a driver profile including driver preferences.”) And (Gusikhin paragraphs 0024 and 0025 teaches, “In general, a universal model 205 includes a generic set of settings 115 related to one or more features, elements, components, etc. of a vehicle for a vehicle operator. For example, a model 205 may specify generic settings for a seat position, mirror position, etc. Further, the example of throttle sensitivity profile data 150, mentioned above, is illustrative of how the universal representation model 205 may be a basis for translating settings 115 for a vehicle operator from one or more first vehicles to a second vehicle. Table 1 shows an exemplary portion of a universal representation model 205 for throttle settings 115:”)



Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666